DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

1- This office action is a response to an application filed on 3/20/2020, in which claims 1-5 are currently pending. The application claims foreign priority to 108133321 , filed 09/17/2019.

Specification
2- The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which application may become aware in the specification.

Drawings
3- The drawings were received on 03/20/2020. These drawings are acceptable.

Claim Rejections - 35 USC § 112 
4- The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5- Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, which reads “comprising the steps of: (1) … ”, the underlined clauses appear to present antecedence issues.
Moreover, Claim 1 is rejected in view of the limitation “MALDI-TOF MS” and “m/z”. A person having ordinary skills in the art will find the claims indefinite because the limitations have not been defined in the claim.
““MALDI-TOF MS”, “MS” and “m/z”” seem to be abbreviations. In order to avoid any doubt, confusion or misinterpretation of the clauses, the acronyms/abbreviations have to be clearly and fully defined at least once in the body of the claim.

Claims 2-5 are similarly rejected by virtue of their dependence on claim 1.

Claim Rejections - 35 USC § 101

6- 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7- Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 is directed to a method of creating characteristic profiles of mass spectra and identification model for analyzing and identifying microorganisms (Abstract idea). The claim 
These steps amount to nothing more than a series of mathematical relationships that are employed via data processing.  Further, the claim does not amount to significantly more than the abstract idea itself (See for ex. Apple v. Ameranth  842 F.3d 1229, 120 U.S.P.Q.2d 1844 (Fed. Cir. 2016); or Synopsys v. Mentor Graphics Corp. 839 F.3d 1138, 120 U.S.P.Q.2d 1473 (Fed. Cir. 2016); or In re Villena _ Fed. Appx. _ (Fed. Cir. 2016); or Electric Power Group, LLC, v. Alstom 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016); where claims were held ineligible because pertaining to mere manipulation of data for generating and transmitting menus, generating logic circuits descriptions, or property information development, and/or mere monitoring of physical systems).
Step 1 of the claim only adds a step of obtaining data of MALDI TOF MS of microorganisms. There is no claimed steps of measuring any physical parameters in this method.  Accordingly, this step appears to merely be a computing step, which, similarly to the rest of the claim, amounts to nothing more than a mathematical relationship, i.e. an insignificant extrasolution activity of data gathering required to perform the abstract idea.
Regarding the dependent claims:
Claim 2 is directed to the type of machine learning method, which amounts to nothing more than a mathematical relationship/formula.

Accordingly, the claims 1 and 2 and 5, when taken as a whole, are rejected under 35 USC 101 as being directed to a judicial exception without significantly more.

(STEP 2B)	Independent Claim 1 appears still to be ineligible under 101, since:
	Step 1 in the claim, as described here above, only adds a step of obtaining a set of data, which presents no specific structural detail of the apparatus used to acquire the data or the specificities of the acquisition itself, other than the broad step of procuring the data. This step is considered as a well-understood, routine and conventional activity of data acquisition. In conclusion, this is construed to amount to nothing more than an insignificant extrasolution activity of data gathering required to perform the abstract idea. The Examiner suggests the claims to be amended with data acquisition limitation that will not be considered as well-understood, routine and/or conventional to amount to significantly more than the abstract steps of digital mathematical manipulations. (See for ex.Parker vs. Flook , 437 U.S. 584, 198 U.S.P.Q. 193 (1978), which presents also content extraction as precedent).

Conclusion

The Applicants are invited to contact the Examiner to examine options of overcoming the prior art used and cited, before filing a new reconsideration request.

The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: (see attached Notice of references).


The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohamed K AMARA/